          Case 3:20-cv-04466-VC Document 59 Filed 02/12/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                              NORTHERN DISTRICT OF CALIFORNIA


  FOUNDER INSTITUTE                                  Case No. 20-cv-04466-VC
  INCORPORATED,
                 Plaintiff,                          ORDER GRANTING MOTION TO
                                                     DISMISS
          v.
                                                     Re: Dkt. No. 46
  HARTFORD FIRE INSURANCE
  COMPANY, et al.,
                 Defendants.



       Hartford’s motion to dismiss is granted. For the reasons explained in the Court’s previous

order (Docket No. 40), Founder’s claim for loss of business income still clearly falls within the

virus exclusion. Founder raises a few new arguments, but they are no stronger than the earlier

ones. First, the virus exclusion is “conspicuous, plain and clear” and thus not unenforceable

under Hayes. Haynes v. Farmers Ins. Exch., 32 Cal. 4th 1198 (2004); see also Wilson v. Hartford
Casualty Co., 2020 WL 5820800, at *7 (E.D. Pa. Sept. 30, 2020); Franklin EWC, Inc. v.

Hartford Financial Services Group, Inc., 2020 WL 5642483, at *2 (N.D. Cal. Sept. 22, 2020).

Second, the virus exclusion is not illusory. See Shade Foods, Inc. v. Innovative Products Sales &

Marketing, Inc., 78 Cal. App. 4th 874 (2000). As Hartford describes in its briefs, the exclusion

permits coverage in a variety circumstances—circumstances dissimilar to the one alleged here.

Finally, the efficient proximate cause doctrine is of little use because the efficient proximate

cause of Founder’s loss is the virus (not human droplets), as explained in the previous order.

Julian v. Hartford Underwriter Ins. Co., 35 Cal 4th 747 (2005).
       The case is dismissed with prejudice because amendment would be futile. Judgment will
          Case 3:20-cv-04466-VC Document 59 Filed 02/12/21 Page 2 of 2




be entered in favor of the defendants, and the Clerk’s Office is directed to close the case.



       IT IS SO ORDERED.

Dated: February 12, 2021
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge




                                                 2
